Exhibit 99.1 Tri-Valley Corporation Reports 20% Increase in Production Revenues in Third Quarter 2010 Production Costs Decrease 28% Stockholders’ Equity Increases 28% to $5.9 Million at September 30, 2010 Conference Call Today at 4:30 p.m. Eastern Time Bakersfield, CA, November 3, 2010 – Tri-Valley Corporation (NYSE Amex: TIV) today announced its financial results for the third quarter ended September 30, 2010. Oil and gas revenues for the third quarter increased 20% to $447,000 from $374,000 in the third quarter of 2009, reflecting increased oil production in the quarter and higher oil prices.Third quarter net production totaled 6,638 barrels of oil versus 4,560 barrels in the same period of 2009, an increase of 46%. Production costs declined 28% in the third quarter compared with the third quarter of 2009, driven by lower contract labor, repairs, and transportation costs. Total revenues for the third quarter were $371,000 compared with $450,000 in the same quarter of 2009.The decline was largely due to an $86,000 adjustment to the gain on sale of properties recorded in the second quarter to reflect expenses incurred subsequent to the sale.In addition, revenues in last year’s third quarter included $76,000 in other income, which was largely due to a one-time gain on the sale of an investment. “Oil and gas revenues continue to grow as we move forward on our plans to increase production from our two main California projects,” said Maston Cunningham, Tri-Valley’s President and CEO.“During the quarter we expanded the 30-day steam cycles on two of the three remaining oil wells at the Pleasant Valley oil sands project in Oxnard, California, and we completed the initial steam cycle on the fourth well at our Claflin project near Bakersfield.At the same time that production has increased, we have driven production costs down significantly through reductions in headcount and a strict focus on cost controls.” “Our mineral assets in Alaska continue to represent additional opportunities to generate returns for our shareholders,” Mr. Cunningham added.“Yesterday, we announced our interest in moving forward on the exploration and development of our Shorty Creek Prospect, near Fairbanks, Alaska, with the assistance of an experienced partner.Recent studies have indicated a potentially large porphyry copper, gold, and molybdenum system on the Shorty Creek property, which covers an area approximately eight miles in diameter.With the operational and financial assistance offered by a partner, we believe we can more quickly monetize the Shorty Creek asset.We have also initiated efforts to evaluate strategies to maximize the value of the high grade, high brightness calcium carbonate deposit at our Admiral Calder mine near Ketchikan.The high grade, high bright calcium carbonate there is considered to be among the top one percent (1%) of such deposits in the world.Our focus is on accelerating the monetization of these mineral assets to enhance shareholder value.” “Finally, during the quarter, we increased our stockholders’ equity to $5.9 million from $4.6 million at the end of June, through the issuance of 355,000 shares of restricted Series A preferred stock,” Mr. Cunningham continued.“With this additional equity, our stockholders’ equity is very close to the $6 million minimum required for our continued listing on the NYSE Amex, LLC, exchange.We anticipate raising additional capital during the fourth quarter and are exploring strategies that will minimize dilution to our existing shareholders.To expand the options open to us, we recently signed a Sales Agreement with C.K. Cooper & Company for the potential sale of up to $3 million of common stock under an at-the- market (“ATM”) equity offering program.” “During the fourth quarter, we are working to optimize our equipment and facility requirements at our Pleasant Valley project to ensure that we have the infrastructure in place to accommodate the additional production we anticipate from the deployment of Steam Assisted Gravity Drainage (SAGD) technology.We expect these facility improvements to be in place, and a new well drilled to enable the operation of the SAGD pilot by the end of the first quarter of 2011.At Claflin, we plan to drill up to five new wells by the end of the quarter depending on the timing of our capital raising efforts.The team executed well this quarter on our key initiatives to grow oil production, monetize our mineral assets, and improve our balance sheet, all critical elements to our strategy to enhance shareholder value, and we look forward to our continued progress,” concluded Mr. Cunningham. Third Quarter and First Nine Months’ 2010 Financial Highlights Third quarter 2010 revenues were $371,000 compared with $450,000 in the same quarter of 2009.The decline was primarily due to two factors.The Company made an $86,000 adjustment to the gain on the sale of properties in the second quarter of 2010 to reflect expenses incurred subsequent to the sale.In addition, revenues in the 2009 third quarter benefitted from $76,000 in other income, which was largely due to a one-time gain on the sale of an investment. Total costs and expenses were $6.0 million compared with $3.2 million in the third quarter last year.Included in the current results were $3.2 million of non-cash warrant expense associated with the securities offering in April.The Company reported a net loss of $5.6 million, or $ (0.15) per share, in the third quarter of 2010 compared with a net loss of $2.7 million, or $ (0.09) per share, in the same quarter of 2009.Excluding warrant expense, the net loss for the third quarter of 2010 was approximately $2.4 million, an improvement from the $2.7 million net loss in the comparable quarter a year ago. For the first nine months of 2010, revenues totaled $3.0 million compared with $1.3 million a year ago.Revenues from oil and gas production increased 38% to $1.4 million from $1.0 million, and production costs decreased by 42% to $0.9 million.The net loss for the nine months of 2010 was $12.1 million, or $ (0.33) per share, compared with $8.0 million, or $ (0.28) per share, in the comparable period in 2009.Excluding gains on sale of assets and warrant expense, net loss for the first nine months of 2010 was approximately $6.4 million versus $8.0 million in the prior year period. Conference Call The company has scheduled a conference call to discuss its third quarter results and current business developments today, November 3, 2010, at 4:30 p.m. ET. To access the call, dial 877-941-8632.To access the live webcast of the call, visit Tri-Valley’s website at www.tri-valleycorp.com. An audio replay will be available for seven days following the call at 800-406-7325.The password required to access the replay is 4379568#. An archived webcast will also be available at www.tri-valleycorp.com. About Tri-Valley Tri-Valley Corporation explores for and produces oil and natural gas in California, and has two exploration-stage gold properties and a high grade calcium carbonate quarry in Alaska. Tri-Valley is incorporated in Delaware and is publicly traded on the NYSE Amex exchange under the symbol "TIV." Our company website, which includes all SEC filings, is www.tri-valleycorp.com. Forward-looking Statements This press release contains forward-looking statements that involve risks and uncertainties. Actual results, events, and performance could vary materially from those contemplated by these forward-looking statements which include such words and phrases as exploratory, wildcat, prospect, speculates, unproved, prospective, very large, expect, potential, etc. Among the factors that could cause actual results, events, and performance to differ materially are risks and uncertainties discussed in "Item 1A. Risk Factors" and "Item 7. Management's Discussion and Analysis of Financial Condition" contained in the company's Annual Report on Form 10-K for the year ended December 31, 2009. TRI-VALLEY CORPORATION CONSOLIDATED BALANCE SHEET ASSETS September 30, 2010 December 31, 2009 (Unaudited) (Audited) Current Assets Cash $ 235,551 $ 290,926 Accounts Receivable TVOG Production Accrual Accounts Receivable - Trade - Prepaid Expenses Accounts Receivable from Joint Venture Partners - Net Accounts Receivable - Other Total Current Assets Property and Equipment - Net Proved Properties Unproved Properties Rig Other Property and Equipment Total Property and Equipment - Net Other Assets Deposits Investments in Joint Venture Partnerships Goodwill Other - Total Other Assets Total Assets $ 14,416,792 $ 10,460,023 LIABILITIES AND STOCKHOLDERS' EQUITY September 30, 2010 December 31, 2009 (Unaudited) (Audited) Current Liabilities Notes Payable Trade -Accounts Payable and Accrued Expenses Non-Trade Accounts Payable - Total Current Liabilities Non-Current Liabilities Asset Retirement Obligation Long-Term Portion of Notes Payable Total Non-Current Liabilities Total Liabilities Stockholders' Equity Series A Preferred Stock 10% Cumulative, $0.001 par, $10.00 liquidation value; 20,000,000 share authorized; 355,000 outstanding - Common Stock, $.001 par value; 100,000,000 shares authorized; 38,191,985* and 33,190,462 outstanding at September 30, 2010, and December 31, 2009, respectively. Less: Common Stock in Treasury, at cost; 120,025 shares Capital in Excess of Par Value Additional Paid in Capital - Warrants - Additional Paid in Capital - Stock Options Accumulated Deficit Total Stockholders' Equity Total Liabilities and Stockholders' Equity *As of September 30, 2010, the Company had received subscriptions to purchase an additional 94,790 shares, which had not been accepted because required subscription documents had not been received from the subscribers, and the necessary stock exchange approval has not been received. TRI-VALLEY CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenues Sale of Oil and Gas Gain (Loss) on Sale of Asset - - Partnership Income - Other Income Interest Income - Total Revenues Costs and Expenses Production Costs Mining Exploration Expenses Depletion, Depreciation, and Amortization Bad Debt Expense - Interest Expense General and Administrative Warrant Expense - - Stock Option Expense - - Total Costs and Expenses Loss Before Minority Interest $ (5,642,994) $ (2,736,191) $ (12,050,325) $ (8,032,721) Minority Interest - - Net Loss $ (5,642,994) $ (2,726,063) $ (12,050,325) $ (7,969,191) Basic Net Loss Per Share: Loss from Operations Basic Loss Per Common Share Weighted Average Number of Shares Outstanding Weighted Potentially Dilutive Shares Outstanding No dilution is reported since Net Income is a loss per ASC 260. TRI-VALLEY CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Cash Flows from Operating Activities Net Loss Used by Operating Activities Depreciation, Depletion, and Amortization Impairment, Dry Hole and Other Disposals of Property - Warrant Expense - Stock Options Marketable Securities - Bad Debt Expense Director Compensation - Stock Warrants - - Changes in Operating Capital - (Increase) or Decrease in Total Accounts Receivable (Increase) or Decrease in Total Other Assets Increase or (Decrease) in Accounts Payable, Deferred Revenue and Accrued Expenses Increase or (Decrease) in Accounts Payable to Joint Venture Partners - and Related Parties - (Increase) or Decrease in Accounts Receivable from Joint Venture Partners - Net Cash Used by Operating Activities Cash Flows from Investing Activities Proceeds from the Sale of Property - Capital Expenditures Net Cash Provided by Investing Activities Cash Flows from Financing Activities Principal Payments on Long-Term Debt Net Proceeds from Issuance of Warrants - - Net Proceeds from the Issuance of Stock Options - Net Proceeds from the Issuance of Common Stock Sale or (Purchase) of Treasury Stock - Net Cash Provided by Financing Activities Net Decrease in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period Supplemental Schedule of Noncash Transactions Issuance of Preferred Stock Upon Conversion of Note Payable $- Issuance of Preferred Stock Upon Conversion of Interest in Great Valley Production Services, LLC $- Company Contacts: Investor Contacts: Media Contact: John Durbin Doug Sherk/Jenifer Kirtland Chris Gale (661) 864-0500 EVC Group, Inc. EVC Group, Inc. jdurbin@tri-valleycorp.com (415) 896-6820 (646) 201-5431 dsherk@evcgroup.com cgale@evcgroup.com jkirtland@evcgroup.com
